Order entered January 28, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01395-CV

                                 LINDA K. MCCRARY, Appellant

                                               V.

                EUSTOLIA P. RIOS AND LEONARDO M. RIOS, Appellees

                        On Appeal from the County Court at Law No. 1
                                     Hunt County, Texas
                             Trial Court Cause No. CC1800388

                                           ORDER
       Before the Court is appellant’s January 24, 2019 motion in which she complains of the

trial process and judgment and seeks, among other relief, return of her security deposit and to

withdraw funds from the registry of the Court. The motion could be construed as appellant’s

brief on the merits. However, the brief is not yet due. While the clerk’s record has been filed,

the reporter’s record has not.

       By letter dated January 3, 2019, court reporter Cher Bench informed the Court the record

had not been requested. That same day, we directed appellant to file, within ten days, written

verification she had requested preparation of the reporter’s record and cautioned her that failure

to comply could result in the appeal being submitted without the record. See TEX. R. APP. P.

37.3(c). To date, appellant has not complied. Accordingly, we ORDER the appeal submitted
without the reporter’s record and further ORDER appellant to file her brief on the merits no later

than February 28, 2019. The brief shall comply with the requirements of Texas Rules of

Appellate Procedure 9 and 38.1. See TEX. R. APP. P. 9, 38.1.

       We DENY appellant’s motion without prejudice to appellant raising the same arguments

in her brief on the merits.

                                                    /s/     ERIN A. NOWELL
                                                            JUSTICE